Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 9/3/2019.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 8, and 15 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 3/1/2021 have been accepted by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Szewczyk (USPAT 8225197 B1 from IDS filed 3/1/2021) in view of Yee (USPUB 20110093773 A1 from IDs filed 3/1/2021).

Claim 1:
Szewczyk teaches A system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Col 6 ln 49-67) comprising: accessing a webpage comprising programming code (Col 7 ln 1-11: “an indication to render a screen shot of a webpage presented at a client device may be received at the client device...the user may be viewing the webpage”); identifying a set of webpage elements, among a plurality of webpage elements within the webpage, having a shared programming code structure (Col 4 ln 23-32: the DOM…may include any number of DOM nodes…that correspond to one or more visual elements…of the webpage…the nodes…may include box elements which may include any visual element that may be rendered in the webpage…the box elements may include a container or storage indicating that several elements are grouped together in the rendering of a webpage…the box…may group together nodes”); determining that the grouping of webpage elements comprises a particular webpage element (Col 7 ln 32-38: “traversing the DOM…may include determining whether images are used on the webpage…based on ; generating a document object model (DOM) tree for the webpage based on the programming code; traversing the DOM tree (Col 7 ln 23-31: “a DOM tree of the webpage may be traversed…the DOM…may be used to render the webpage…in the browser…code such as JavaScript…code may be provided by the server…to the client…this code may then traverse the DOM of the webpage…traversing the DOM…may include stepping through the DOM nodes…to determine which DOM nodes…correspond to screen elements”).

Szewczyk, by itself, does not seem to completely teach determining, from the plurality of webpage elements, a grouping of webpage elements related to a particular subject matter based on the identifying; based on the traversing, determining an order of webpage elements within the grouping of webpage elements; and determining a position of the particular webpage element relative to other webpage elements in the grouping of webpage elements when the webpage is rendered on a browser application based on the order.

The Examiner maintains that these features were previously well-known as taught by Yee. 
Yee teaches determining, from the plurality of webpage elements, a grouping of webpage elements related to a particular subject matter based on the identifying (0061: “the facility may match corresponding elements based on element tags, ids, classes, attributes, contents, and so on”); based on the traversing, determining an order of webpage elements within the grouping of webpage elements (0061: the facility generates an ordered list of elements for each canonical representation of the selected page. The list of elements may be ordered according to their DOM identifiers and/or the traversal order”); and determining a position of the particular webpage element relative to other webpage elements in the grouping of webpage elements when the webpage is rendered on a browser application based on the order (0057: “the canonical representation includes positioning information and applied styles of the root element, parent elements, sibling elements, children elements, and/or the like”).

Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).

Claim 3:
Szewczyk, by itself, does not seem to completely teach matching one or more predetermined keywords with attribute values of the set of webpage elements; and determining that the set of webpage elements are related to the particular subject matter4826-0086-0573 v.1-30-Attorney Docket No.: 70481.261 4USO IOCP.D201I9.0420.US 1 based on the matching.
The Examiner maintains that these features were previously well-known as taught by Yee.
Yee teaches matching one or more predetermined keywords with attribute values of the set of webpage elements; and determining that the set of webpage elements are related to the particular subject matter 4826-0086-0573 v.1-30-Attorney Docket No.: 70481.261 4USO I OCP.D201I9.0420.US 1 based on the matching (0061: “the facility may match corresponding elements based on element tags, ids, classes, attributes, contents, and so on”).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).

Claim 4:
Szewczyk teaches determining the plurality of webpage elements based on one or more group identifiers within the programming code (Col 4 ln 28-31).

Claim 5:
Szewczyk, by itself, does not seem to teach wherein the one or more group identifiers comprise at least one of a <DIV> tag, a <LI> tag, a <DT> tag, or a <LABEL> tag.
The Examiner maintains that these features were previously well-known as taught by Yee.
Yee teaches wherein the one or more group identifiers comprise at least one of a <DIV> tag, a <LI> tag, a <DT> tag, or a <LABEL> tag (0061: “the facility may match corresponding elements based on element tags, ids, classes, attributes, contents, and so on”).
Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the 
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).

Claim 8:
Szewczyk teaches A method, comprising: identifying a plurality of webpage elements within a webpage (Col 4 ln 23-32: the DOM…may include any number of DOM nodes…that correspond to one or more visual elements…of the webpage…the nodes…may include box elements which may include any visual element that may be rendered in the webpage…the box elements may include a container or storage indicating that several elements are grouped together in the rendering of a webpage…the box…may group together nodes”); determining, from the plurality of webpage elements, a subset of related webpage elements based on analyzing programming code of the webpage, wherein the analyzing the programming code comprises determining that webpage elements from the group of webpage elements have a shared programming code structure (Col 7 ln 32-38: “traversing the DOM…may include determining whether images are used on the webpage…based on corresponding DOM image nodes…existing in the DOM…if it is found that images are used on the webpage…the code may then request the images…the code may request the images from the server”); generating a document object model (DOM) tree for the webpage based on the programming code; traversing the DOM tree (Col 7 ln 23-31: “a DOM tree of the webpage may be traversed…the DOM…may be used to render the webpage…in the browser…code such as JavaScript…code may be provided by the server…to the client…this code may then traverse the DOM of the webpage…traversing the DOM…may include stepping through the DOM nodes…to determine which DOM nodes…correspond to screen elements”).

traversing the DOM tree to determine an order of webpage elements within the group of webpage elements; and determining a position of a particular webpage element relative to other webpage elements from the group of webpage elements when the webpage is rendered on a browser application based on the traversing.

The Examiner maintains that these features were previously well-known as taught by Yee. 
Yee teaches traversing the DOM tree to determine an order of webpage elements within the group of webpage elements (0061: the facility generates an ordered list of elements for each canonical representation of the selected page. The list of elements may be ordered according to their DOM identifiers and/or the traversal order”); and determining a position of a particular webpage element relative to other webpage elements from the group of webpage elements when the webpage is rendered on a browser application based on the traversing (0057: “the canonical representation includes positioning information and applied styles of the root element, parent elements, sibling elements, children elements, and/or the like”).

Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).

Claim 9:
Szewczyk, by itself, does not seem to completely teach the order of the webpage elements within the group of webpage elements is determined by traversing the DOM tree using a breadth-first search algorithm, and wherein the position of the particular webpage element relative to the other webpage elements in the group of webpage elements when the webpage is rendered is determined based on the order.
The Examiner maintains that these features were previously well-known as taught by Yee.
Yee teaches the order of the webpage elements within the group of webpage elements is determined by traversing the DOM tree using a breadth-first search algorithm, and wherein the position of the particular webpage element relative to the other webpage elements in the group of webpage elements when the webpage is rendered is determined based on the order (0061).
Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).


Claim 13:
Szewczyk, by itself, does not seem to completely teach determining that the group of webpage elements are related to a particular subject matter by matching one or more predetermined keywords with attribute values of the group of webpage elements.
The Examiner maintains that these features were previously well-known as taught by Yee.
Yee teaches determining that the group of webpage elements are related to a particular subject matter by matching one or more predetermined keywords with attribute values of the group of webpage elements (0061: “the facility may match corresponding elements based on element tags, ids, classes, attributes, contents, and so on”).
Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).

Claim 14:
Szewczyk teaches determining the plurality of webpage elements based on one or more group identifiers within the programming code (Col 4 ln 28-31).


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Szewczyk (USPAT 8225197 B1 from IDS filed 3/1/2021) in view of Yee (USPUB 20110093773 A1 from IDS filed 3/1/2021) and further in view of Identifying JavaScript Skimmers on High-Value Websites from IDS filed 3/1/2021 hereinafter Bower).

Claim 2:
Szewczyk in view of Yee teaches every feature of claim 1.
Szewczyk, by itself, does not seem to completely teach the webpage is associated with a checkout page of a merchant website, and wherein the particular subject matter corresponds to payment options for the merchant website.
The Examiner maintains that these features are previously well-known as taught by Bower.
Bower teaches the webpage is associated with a checkout page of a merchant website, and wherein the particular subject matter corresponds to payment options for the merchant website (page 7: “The number of high-value attacks is also on the increase as attackers move away from targeting smaller online shops running off-the-shelf e-commerce platforms such as Magento and instead towards larger websites with more potential for data theft due to a greater number of purchases being made but with more difficulty to breach due to using proprietary or hardened systems”…[to the end of the paragraph]).
Szewczyk and Bower are analogous art because they are from the same problem-solving area, evaluating web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Bower before him or her, to combine the teachings of Szewczyk and Bower. The rationale for doing so would have been to obtain the benefit of 
Therefore, it would have been obvious to combine Szewczyk and Bower to obtain the invention as specified in the instant claim(s).

Claim 10:
Szewczyk in view of Yee teaches every feature of claim 8.
Szewczyk, by itself, does not seem to completely teach determining that the position of the particular webpage element in the webpage is different from a predetermined position; and in response to determining that the position of the particular webpage element in the webpage is different from the predetermined position, transmitting, to a user device, an alert comprising a network address associated with the webpage.
The Examiner maintains that these features were previously well-known as taught by Yee and Bower.
Yee teaches determining that the position of the particular webpage element in the webpage is different from a predetermined positon (0030).
Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).
in response to determining that the position of the particular webpage element in the webpage is different from the predetermined position, transmitting, to a user device, an alert comprising a network address associated with the webpage.
The Examiner maintains that these features were previously well-known as taught by Bower.
Bower teaches in response to determining that the position of the particular webpage element in the webpage is different from the predetermined position, transmitting, to a user device, an alert comprising a network address associated with the webpage (Page 37: “if suspicious form inputs are discovered, we mark the script that injected the content as suspicious, and then if requests are later made from that script to a hostname different to that of the main website, the requests are blocked and the user notified”).
Szewczyk and Bower are analogous art because they are from the same problem-solving area, evaluating web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Bower before him or her, to combine the teachings of Szewczyk and Bower. The rationale for doing so would have been to obtain the benefit of alerting users via notification of compromised web pages, as taught by Bower (pages 23-24).
Therefore, it would have been obvious to combine Szewczyk and Bower to obtain the invention as specified in the instant claim(s).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Szewczyk (USPAT 8225197 B1 from IDS filed 3/1/2021) in view of Yee (USPUB 20110093773 A1 from IDS filed 3/1/2021) and further in view of Mostowy (USPUB 20140281901 A1 from IDS filed 3/1/2021).

Claim 6:
Szewczyk in view of Yee teaches every feature of claim 1.
Szewczyk, by itself, does not seem to completely teach determining presentation characteristics for the grouping of webpage elements; and applying the presentation characteristics to the grouping of webpage elements.
The Examiner maintains that these features were previously well-known as taught by Mostowy.
Mostowy teaches determining presentation characteristics for the grouping of webpage elements (0054); and applying the presentation characteristics to the grouping of webpage elements (0056).
Szewczyk and Mostowy are analogous art because they are from the same problem-solving area, evaluating web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Mostowy before him or her, to combine the teachings of Szewczyk and Mostowy. The rationale for doing so would have been to obtain the benefit of determining visibility of webpage elements, as taught by Mostowy (0059).
Therefore, it would have been obvious to combine Szewczyk and Mostowy to obtain the invention as specified in the instant claim(s).


Claim 7:
Szewczyk, by itself, does not seem to completely teach determining that the grouping of webpage elements is within a viewport of the webpage based on the applying the presentation characteristics to the grouping of webpage elements.
The Examiner maintains that these features were previously well-known as taught by Mostowy.
Mostowy teaches determining that the grouping of webpage elements is within a viewport of the webpage based on the applying the presentation characteristics to the grouping of webpage elements (0059).
Szewczyk and Mostowy are analogous art because they are from the same problem-solving area, evaluating web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Mostowy. The rationale for doing so would have been to obtain the benefit of determining visibility of webpage elements, as taught by Mostowy (0059).
Therefore, it would have been obvious to combine Szewczyk and Mostowy to obtain the invention as specified in the instant claim(s).


Claims 11-12, and 15, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Szewczyk (USPAT 8225197 B1 from IDS filed 3/1/2021) in view of Yee (USPUB 20110093773 A1 from IDS filed 3/1/2021) and further in view of Turgeman (USPUB 20160307201 A1).

Claim 11:
Szewczyk in view of Yee teaches every feature of claim 8.
Szewczyk, by itself, does not seem to completely teach receiving, from the webpage, a transaction request; and assessing a risk of the transaction request based on the determined position of the particular webpage element.
The Examiner maintains that these features were previously well-known as taught by Turgeman.
Turgeman teaches receiving, from the webpage, a transaction request; and assessing a risk of the transaction request based on the determined position of the particular webpage element (0020, 0024, 0026, 0053-56: “user-specific behavioral characteristics may be sufficient for generating a fraud notification of the user engages in higher-risk or increased risk or high-risk activity or operation (e.g., the user is submitting a command to wire funds from the logged-in account to a different account...)…the contextual mapping module may identify…UI elements…and may assign a risk level…with each such element…may detect a “submit wire transfer command” button…may assign high risk indicator to that UI element and/or to user-operations that would be performed by utilizing that UI element…contextual mapping module may tag or map or assign exposure values or fraud relatedness values to such elements in an automatic…manner…a map generator…may generate a representation…such as a map, a “heat map”…to indicate the extracted UI elements in a webpage, and the risk value or fraud relatedness value of each one of the UI elements…UI element based fraud estimator…may operate…in real time as a user engages with the web page or with UI elements…UI element based fraud estimator…may detect that a particularly suspicious behavior has been identified in conjunction with engaging with the “submit wire 
Szewczyk and Turgeman are analogous art because they are from the same problem-solving area, evaluating web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Turgeman before him or her, to combine the teachings of Szewczyk and Turgeman. The rationale for doing so would have been to obtain the benefit of completing a risk assessment of web page elements, as taught by Turgeman (Abstract).
Therefore, it would have been obvious to combine Szewczyk and Turgeman to obtain the invention as specified in the instant claim(s).

Claim 12:
Szewczyk, by itself, does not seem to completely teach increasing the risk of the transaction based on the determined position of the particular webpage element being different from a predetermined position.
The Examiner maintains that these features were previously well-known as taught by Yee and Turgeman.
Yee teaches based on the determined position of the particular webpage element being different from a predetermined position (0030).
Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the 
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).
Szewczyk in view of Yee does not seem to completely teach increasing the risk of the transaction.
The Examiner maintains that these features were previously well-known as taught by Turgeman.
Turgeman teaches increasing the risk of the transaction (0020, 0024, 0026, 0053-56: “user-specific behavioral characteristics may be sufficient for generating a fraud notification of the user engages in higher-risk or increased risk or high-risk activity or operation (e.g., the user is submitting a command to wire funds from the logged-in account to a different account...)…the contextual mapping module may identify…UI elements…and may assign a risk level…with each such element…may detect a “submit wire transfer command” button…may assign high risk indicator to that UI element and/or to user-operations that would be performed by utilizing that UI element…contextual mapping module may tag or map or assign exposure values or fraud relatedness values to such elements in an automatic…manner…a map generator…may generate a representation…such as a map, a “heat map”…to indicate the extracted UI elements in a webpage, and the risk value or fraud relatedness value of each one of the UI elements…UI element based fraud estimator…may operate…in real time as a user engages with the web page or with UI elements…UI element based fraud estimator…may detect that a particularly suspicious behavior has been identified in conjunction with engaging with the “submit wire transfer now” button…since the subject of the user engagement is a high risk UI element…then the UI element based fraud estimator…may…trigger a fraud alert”).
Szewczyk and Turgeman are analogous art because they are from the same problem-solving area, evaluating web page content.

Therefore, it would have been obvious to combine Szewczyk and Turgeman to obtain the invention as specified in the instant claim(s).

Claim 15:
Szewczyk teaches A non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations (Col 6 ln 49-67) comprising:4826-0086-0573 v.1-32-Attorney Docket No.: 7048 12614US01OCP.D201I9.0420.US 1 determining, from the webpage, a group of webpage elements related to a particular subject matter based on identifying webpage elements, among a plurality of webpage elements within the webpage, having a shared programming code structure (Col 7 ln 32-38: “traversing the DOM…may include determining whether images are used on the webpage…based on corresponding DOM image nodes…existing in the DOM…if it is found that images are used on the webpage…the code may then request the images…the code may request the images from the server”).
Szewczyk, by itself, does not seem to completely teach receiving a transaction request from a webpage rendered on a user device; determining a position of a particular webpage element relative to other webpage elements in the group of webpage elements when the webpage is rendered on a browser application of the user device; and assessing a risk of the transaction request based on the determined position of the particular webpage element.
The Examiner maintains that these features were previously well-known as taught by Yee and Turgeman.
determining a position of a particular webpage element relative to other webpage elements in the group of webpage elements when the webpage is rendered on a browser application of the user device (0057: “the canonical representation includes positioning information and applied styles of the root element, parent elements, sibling elements, children elements, and/or the like”).

Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).
Szewczyk in view of Yee does not seem to completely teach receiving a transaction request from a webpage rendered on a user device; and assessing a risk of the transaction request based on the determined position of the particular webpage element.
The Examiner maintains that these features were previously well-known as taught by Turgeman.
Turgeman teaches receiving, from the webpage, a transaction request; and assessing a risk of the transaction request based on the determined position of the particular webpage element (0020, 0024, 0026, 0053-56: “user-specific behavioral characteristics may be sufficient for generating a fraud notification of the user engages in higher-risk or increased risk or high-risk activity or operation (e.g., the user is submitting a command to wire funds from the logged-in account to a different account...)…the contextual mapping module may identify…UI elements…and may assign a risk level…with each such 
Szewczyk and Turgeman are analogous art because they are from the same problem-solving area, evaluating web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Turgeman before him or her, to combine the teachings of Szewczyk and Turgeman. The rationale for doing so would have been to obtain the benefit of completing a risk assessment of web page elements, as taught by Turgeman (Abstract).
Therefore, it would have been obvious to combine Szewczyk and Turgeman to obtain the invention as specified in the instant claim(s).

Claim 16:
Szewczyk, by itself, does not seem to completely teach increasing the risk of the transaction based on the determined position of the particular webpage element being different from a predetermined position.

Yee teaches based on the determined position of the particular webpage element being different from a predetermined position (0030).
Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).
Szewczyk in view of Yee does not seem to completely teach increasing the risk of the transaction.
The Examiner maintains that these features were previously well-known as taught by Turgeman.
Turgeman teaches increasing the risk of the transaction (0020, 0024, 0026, 0053-56: “user-specific behavioral characteristics may be sufficient for generating a fraud notification of the user engages in higher-risk or increased risk or high-risk activity or operation (e.g., the user is submitting a command to wire funds from the logged-in account to a different account...)…the contextual mapping module may identify…UI elements…and may assign a risk level…with each such element…may detect a “submit wire transfer command” button…may assign high risk indicator to that UI element and/or to user-operations that would be performed by utilizing that UI element…contextual mapping module may tag or map or assign exposure values or fraud relatedness values to such elements in an automatic…manner…a map generator…may generate a representation…such as a map, a “heat 
Szewczyk and Turgeman are analogous art because they are from the same problem-solving area, evaluating web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Turgeman before him or her, to combine the teachings of Szewczyk and Turgeman. The rationale for doing so would have been to obtain the benefit of completing a risk assessment of web page elements, as taught by Turgeman (Abstract).
Therefore, it would have been obvious to combine Szewczyk and Turgeman to obtain the invention as specified in the instant claim(s).

Claim 18:
Szewczyk teaches generating a document object model (DOM) tree for the webpage based on the programming code; traversing the DOM tree (Col 7 ln 23-31: “a DOM tree of the webpage may be traversed…the DOM…may be used to render the webpage…in the browser…code such as JavaScript…code may be provided by the server…to the client…this code may then traverse the DOM of the webpage…traversing the DOM…may include stepping through the DOM nodes…to determine which DOM nodes…correspond to screen elements”).

traversing the DOM tree to determine an order of webpage elements within the group of webpage elements; wherein the position of the particular webpage element is determined based on the traversing.

The Examiner maintains that these features were previously well-known as taught by Yee. 
Yee teaches traversing the DOM tree to determine an order of webpage elements within the group of webpage elements (0061: the facility generates an ordered list of elements for each canonical representation of the selected page. The list of elements may be ordered according to their DOM identifiers and/or the traversal order”); wherein the position of the particular webpage element is determined based on the traversing (0057: “the canonical representation includes positioning information and applied styles of the root element, parent elements, sibling elements, children elements, and/or the like”).

Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).


Claim 19:
the order of the webpage elements within the group of webpage elements is determined by traversing the DOM tree using a breadth-first search algorithm, and wherein the position of the particular webpage element relative to the other webpage elements in the group of webpage elements when the webpage is rendered is determined based on the order.
The Examiner maintains that these features were previously well-known as taught by Yee.
Yee teaches the order of the webpage elements within the group of webpage elements is determined by traversing the DOM tree using a breadth-first search algorithm, and wherein the position of the particular webpage element relative to the other webpage elements in the group of webpage elements when the webpage is rendered is determined based on the order (0061).
Szewczyk and Yee are analogous art because they are from the same problem-solving area, traversing a web page DOM structure to evaluate web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Yee before him or her, to combine the teachings of Szewczyk and Yee. The rationale for doing so would have been to obtain the benefit of utilizing DOM traversal to find discrepancies in web page element positions, as taught by Yee (0036).
Therefore, it would have been obvious to combine Szewczyk and Yee to obtain the invention as specified in the instant claim(s).


Claim 20:
Szewczyk, by itself, does not seem to completely teach the webpage is associated with a checkout page of a merchant website, and wherein the group of webpage elements corresponds to payment options for the merchant website.
The Examiner maintains that these features were previously well-known as taught by Turgeman. 
the webpage is associated with a checkout page of a merchant website, and wherein the group of webpage elements corresponds to payment options for the merchant website (0049 and 0067: “identifying the web-page portions or components or UI elements that fraudulent users or attackers typically utilize or typically engage (e.g., a “make payment now” button)…a user who is interacting with a computerized service prior to signing in or logging in (e.g., filling-out fields in an electronic commerce website as part of checking out as a guest”).
Szewczyk and Turgeman are analogous art because they are from the same problem-solving area, evaluating web page content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Szewczyk and Turgeman before him or her, to combine the teachings of Szewczyk and Turgeman. The rationale for doing so would have been to obtain the benefit of completing a risk assessment of web page elements, as taught by Turgeman (Abstract).
Therefore, it would have been obvious to combine Szewczyk and Turgeman to obtain the invention as specified in the instant claim(s).


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177